Exhibit 10.1

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First Amendment”), is
made and entered into as of July 21, 2011, between and among HEALTHSOUTH
CORPORATION, a Delaware corporation (“HealthSouth”), HOUSTON REHABILITATION
ASSOCIATES, a Delaware general partnership, HEALTHSOUTH SPECIALTY HOSPITAL OF
NORTH LOUISIANA, LLC, a Louisiana limited liability company, HEALTHSOUTH LTAC OF
SARASOTA, INC., a Delaware corporation, HEALTHSOUTH OF PITTSBURGH, LLC, a
Delaware limited liability company, HEALTHSOUTH SUB-ACUTE CENTER OF
MECHANICSBURG, LLC, a Delaware limited liability company, REHABILITATION
HOSPITAL OF NEVADA – LAS VEGAS, INC., a Delaware corporation, HEALTHSOUTH OF
TEXAS, INC., a Texas corporation, and SARASOTA LTAC PROPERTIES, LLC, a Florida
limited liability company, (each of the foregoing Persons is referred to herein
individually as a “Seller” or collectively as “Sellers”), and LIFECARE HOSPITALS
OF MECHANICSBURG, LLC, a Delaware limited liability company, LIFECARE HOSPITAL
AT TENAYA, LLC, a Delaware limited liability company, LIFECARE HOSPITALS OF
HOUSTON, LLC, a Delaware limited liability company, PITTSBURGH SPECIALTY
HOSPITAL, LLC, a Delaware limited liability company, LIFECARE HOSPITALS OF
SARASOTA, LLC, a Delaware limited liability company, LIFECARE SPECIALTY HOSPITAL
OF NORTH LOUISIANA, LLC, a Delaware limited liability company (each of the
foregoing Persons is referred to herein individually as a “Buyer” or
collectively as “Buyers”).

W I T N E S S E T H:

WHEREAS, Sellers and Buyers are parties to that certain Asset Purchase Agreement
dated as of May 17, 2011 (the “Purchase Agreement”);

WHEREAS, Sellers and Buyers desire to amend the Purchase Agreement to address
certain matters that have arisen since the date Sellers and Buyers executed and
delivered the Purchase Agreement.

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged and confessed, the parties agree as follows:

1. Unless otherwise defined herein, all terms that are used in this First
Amendment and that are defined in the Purchase Agreement shall have the same
meaning herein as therein defined.

2. The Facility that is operated by Houston Rehabilitation Associates shall not
be among the Facilities that are sold by Sellers and purchased by Buyers under
the Purchase Agreement and shall not be included within the Contemplated
Transactions. The Purchased Assets shall not include any assets owned, leased or
used by Houston Rehabilitation Associates or HealthSouth of Texas, Inc., and the
Assumed Liabilities shall not include any liabilities or obligations of, or
associated with, Houston Rehabilitation Associates or HealthSouth of Texas, Inc.



--------------------------------------------------------------------------------

3. In order to effect Sellers’ and Buyers’ intent to eliminate the assets owned,
leased or used by, and the liabilities and obligations of or, associated with,
Houston Rehabilitation Associates and HealthSouth of Texas, Inc. from the
Contemplated Transactions, the following amendments are hereby made to the
Purchase Agreement:

3.1 Houston Rehabilitation Associates, HealthSouth of Texas, Inc. and LifeCare
Hospitals of Houston, LLC are hereby eliminated as parties to the Purchase
Agreement.

3.2 The definition of “Buyers,” as set forth in Section 1.1 of the Purchase
Agreement, is hereby amended to eliminate LifeCare Hospitals of Houston, LLC as
a Buyer.

3.3 The definition of “Facilities,” as set forth in Section 1.1 of the Purchase
Agreement, is hereby amended to eliminate Houston Rehabilitation Associates
d/b/a HealthSouth Hospital of Houston as a Facility.

3.4 The definition “Net Working Capital,” as set forth in Section 1.1 of the
Purchase Agreement, is hereby amended by deleting the amount “$954,699” as it
appears therein and replacing same with the amount “$655,865.44.”

3.5 The following definitions, as set forth in Section 1.1 of the Purchase
Agreement, are hereby deleted in their entireties: “HNMC,” “HRA Consent” and
“HRA Minority Interest Purchase Price.”

3.6 Section 2.5(a) and Section 2.5(b) of the Purchase Agreement are hereby
amended as follows: (i) the amount “$108,974,481” as it appears in
Section 2.5(a)(i) and Section 2.5(b)(i) is hereby deleted and replaced with the
amount “$108,117,858;” and (ii) the amount “$954,698.71” as it appears in
Section 2.5(a)(ii) and Section 2.5(b)(ii) is hereby deleted and replaced with
the amount “$655,865.44.”

3.7 Section 2.5(c) of the Purchase Agreement is hereby deleted in its entirety.

3.8 Section 4.1 of the Purchase Agreement is hereby amended by deleting the
phrase “With the exception of Houston Rehabilitation Associates,” as it appears
in the second sentence of such Section and by deleting the third sentence of
such Section in its entirety.

3.9 Section 6.8(a) of the Purchase Agreement is hereby amended by deleting the
last three sentences of such Section in their entireties.

3.10 Section 7.12, Section 8.7 and Section 10.14 of the Purchase Agreement are
hereby deleted in their entireties.

3.11 Each Schedule to the Purchase Agreement is hereby amended by deleting all
references to, and all information and descriptions pertaining to, Houston
Rehabilitation Associates, HealthSouth of Texas, Inc., HealthSouth Hospital of
Houston and LifeCare Hospitals of Houston, LLC.

 

2



--------------------------------------------------------------------------------

4. All other provisions of the Purchase Agreement and the Schedules to the
Purchase Agreement are hereby amended, mutatis mutandis, as necessary to give
effect to the purpose and intent of Section 2 and Section 3 of this First
Amendment to eliminate Houston Rehabilitation Associates d/b/a HealthSouth
Hospital of Houston from the Contemplated Transaction.

5. Section 7.10 of the Purchase Agreement is hereby deleted in its entirety.

6. The Purchase Agreement is hereby amended by adding the following new Sections
after Section 10.14 of the Purchase Agreement:

10.15 Sellers’ Policies. Notwithstanding that HealthSouth policies and
procedures constitute an Excluded Asset hereunder, for a period of sixty
(60) days from and after Closing, Buyers, as needed to satisfy the requirements
of The Joint Commission or any Governmental Authority, shall have access to and
may utilize the HealthSouth policies and procedures physically located at the
Facilities. Upon the expiration of such sixty (60) day period, Buyers shall
destroy the HealthSouth policies and procedures physically located at the
Facilities and, upon request of HealthSouth, provide HealthSouth with a
certificate to such effect.

10.16 Access to HealthSouth Email. For a period of fourteen (14) days from and
after Closing, HealthSouth shall continue to grant the Hired Employees access
to, and permit the Hired Employees to utilize, their existing HealthSouth email
accounts on a read-only basis.

10.17 Access to Hired Employees. For a period of twenty (20) days from and after
Closing, Buyers hereby agree to make available to Sellers reasonable access to
the Hired Employees as needed to assist in the closing of Sellers’ July 2011
financial statements utilizing Sellers’ financial applications and to edit,
approve and upload Sellers’ final payroll utilizing Sellers’ payroll reporting
system (AE). In addition, for a period of up to six (6) months from and after
Closing, Buyers agree to make available to Sellers reasonable access to the
Hired Employees as needed to assist in completion of Sellers’ final cost reports
for the Facilities. Such access to the Hired Employees shall not unreasonably
interfere with their duties and responsibilities to Buyers. Buyers are providing
the Hired Employees as an accommodation to Sellers and make no representations
or warranties regarding the services provided by the Hired Employees to Sellers.
Furthermore, the financial statements, payroll processing and cost reporting of
Sellers are the sole responsibilities and obligations of Sellers, and Buyers
shall have no responsibility or liability in respect thereof.

10.18 Mechanicsburg Telecommunications Support. For a period of ninety (90) days
from and after Closing, HealthSouth will provide telecommunications support to
Buyers consistent with the current service levels provided to the Facility
located in Mechanicsburg, Pennsylvania. The telecommunications support shall
include the existing Private Branch Exchange (PBX), employee voice support
(moves, changes), devices (phone extension, voicemail, fax extension, etc) and
level one support for site telecommunications equipment. Second and third level
support, if necessary, shall be coordinated with Buyers and third-party vendors
and billed to Buyers.

 

3



--------------------------------------------------------------------------------

7. Section 11.1(c) of the Purchase Agreement is hereby amended by deleting the
reference to “Schedule 2.6” and replacing it with “Schedule 11.1(c)” and adding
the attached Schedule 11.1(c) as a schedule to the Purchase Agreement.

8. Except as amended hereby, the terms and provisions of the Purchase Agreement
are hereby ratified and declared to be in full force and effect.

9. This First Amendment shall be governed by and construed in accordance with
the laws of the State of Delaware without giving effect to any choice of law
provisions or rule thereof.

10. This First Amendment may be executed in multiple counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The facsimile signature of any party to this First
Amendment or a PDF copy of the signature of any party to this First Amendment
delivered by electronic mail for purposes of execution or otherwise, is to be
considered to have the same binding effect as the delivery of an original
signature on an original contract.

11. Other than the reference to the Purchase Agreement contained in the first
recital of this First Amendment, each reference to the Purchase Agreement and
any agreement contemplated thereby or executed in connection therewith, whether
or not accompanied by reference to this First Amendment, shall be deemed a
reference to the Purchase Agreement as amended by this First Amendment.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed in multiple originals by their duly authorized officers, all as of the
date and year first above written.

 

SELLERS: HEALTHSOUTH CORPORATION By:  

/s/ Douglas E. Coltharp

 

Douglas E. Coltharp

 

Executive Vice President and

 

Chief Financial Officer

HOUSTON REHABILITATION ASSOCIATES By:   Paremed, Inc., its general partner By:  
Romano Rehabilitation Hospital, Inc., its general partner   By:  

/s/ Douglas E. Coltharp

         Douglas E. Coltharp, Vice President HEALTHSOUTH SPECIALTY HOSPITAL OF
NORTH LOUISIANA, LLC By:  

/s/ Douglas E. Coltharp

 

Douglas E. Coltharp, Vice President

HEALTHSOUTH LTAC OF SARASOTA, INC. By:  

/s/ Douglas E. Coltharp

 

Douglas E. Coltharp, Vice President

 

Signature Page 1 of 3



--------------------------------------------------------------------------------

HEALTHSOUTH OF PITTSBURGH, LLC By:  

/s/ Douglas E. Coltharp

   

Douglas E. Coltharp, Vice President

HEALTHSOUTH SUB-ACUTE CENTER OF MECHANICSBURG, LLC By:  

/s/ Douglas E. Coltharp

   

Douglas E. Coltharp, Vice President

REHABILITATION HOSPITAL OF NEVADA – LAS VEGAS, INC. By:  

/s/ Douglas E. Coltharp

   

Douglas E. Coltharp, Vice President

HEALTHSOUTH OF TEXAS, INC. By:  

/s/ Douglas E. Coltharp

   

Douglas E. Coltharp, Vice President

SARASOTA LTAC PROPERTIES, LLC By:  

/s/ Douglas E. Coltharp

   

Douglas E. Coltharp, Vice President

 

Signature Page 2 of 3



--------------------------------------------------------------------------------

BUYERS: LIFECARE HOSPITALS OF MECHANICSBURG, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

LIFECARE HOSPITAL AT TENAYA, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

LIFECARE HOSPITALS OF HOUSTON, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

PITTSBURGH SPECIALTY HOSPITAL, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

LIFECARE HOSPITALS OF SARASOTA, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

LIFECARE SPECIALTY HOSPITAL OF NORTH LOUISIANA, LLC By:  

/s/ Phillip B. Douglas

   

Phillip B. Douglas, Chief Executive Officer

 

Signature Page 3 of 3